Citation Nr: 1804005	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-24 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1998 to March 1999, March 2005 to May 2006, July 2006 to June 2008, October 2009 to October 2010, and June 2011 to March 2012.  

This matter came before the Board of Veterans' Appeals (Board) from an April 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

A videoconference hearing before the undersigned Veterans Law Judge was held in June 2017.  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record suggests that there is outstanding VA medical evidence pertaining to the hearing loss claim.  A June 2014 VA consult request record suggests that audiometric testing was performed on March 10, 2013, and September 14, 2013, and a December 05, 2014, VA audiology record reports that audiometric testing was performed on that date.  The specific audiometric findings are not reported, and the audiograms are not of record.  Further development to obtain the outstanding evidence is required 

Furthermore, based on the Veteran's testimony in June 2017 that his hearing acuity has worsened, the Veteran should be afforded another VA examination to determine the current severity of the hearing loss.  Although the record includes the results of audiometric testing conducted in June 2017, the record is not probative for rating purposes as the testing was not compliant with 38 C.F.R. § 4.85a.  Notably, the testing was not conducted by a state-licensed audiologist.  


Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA records, including the audiograms created in conjunction with any VA-ordered audiometric testing treatment provided on March 10, 2013, September 14, 2013, and December 4, 2014.

2.  Afford the Veteran a VA examination to determine the current severity of the hearing loss.  Ensure all testing is compliant with 38 C.F.R. § 4.85a and that the testing is conducted by a state-licensed audiologist.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes.  

3.  Thereafter, readjudicate the Veteran's claim with consideration of all evidence associated with the record after the supplemental statement of the case.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




